Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Reference to “the paper bag” in claim 8 lacks antecedent basis.  
	This claim is also unclear in that it defines a paper bag as being made from materials other than paper.

Claims 1 to 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims include a limitation for water absorption but do not indicate the manner in which absorption is measured.  As such it is unclear what the actual breadth of this claim is, as different methods result in different values.  (See the prior art rejection below which refers to water absorption by ISO 62 and ASTM D 570 tests.)
	Indefiniteness is compounded by the fact that the Examiner was unable to ascertain any water absorption test that is based on grams per cubic centimeter such that it is unclear what this claimed range encompasses.

Claims 1 to 9 are rejected under 35 U.S.C. 103 as being unpatentable over Egberg et al., alone, or in view of DUPONT™ HYTREL® THERMOPLASTIC ELASTOMERS design guide.
	Egberg et al. teach humidity control systems that include at least one of a citrate, lactate and formate and are used to control humidity to between 40 and 60%.  See column 2, lines 35 to 43.  The humidity control composition is within a packet or pouch, which corresponds to the claimed substrate.  See column 2, lines 25 and on. The pouch is also detailed in column 3, line 50, though column 4.  While this does not provide a specific teaching of a water absorption amount for the pouch (i.e. the claimed substrate) it provides a specific teaching of Hytrel® as a preferred packaging material.  Note the following from page 9 of DUPONT™ HYTREL® THERMOPLASTIC ELASTOMERS design guide.
	
    PNG
    media_image1.png
    72
    691
    media_image1.png
    Greyscale

This shows that there are various Hytrel® elastomers that have a water absorption greater than .5, using two different tests.  As noted supra, it is unclear what applicants intend with their specific water absorption limitation but, since Hytrel® elastomers have a water absorption meeting the claimed requirement, it appears that this limitation is met.
	In particular see the examples.
	Example 1 contains sodium formate in an amount of 47.2 wt% such that this meets the humidity control composition in claim 1.  Examples 2 and 3 also contain an amount of sodium formate that meet claim 1. 
	Example 3 contains sodium formate in an amount of 42.9 wt% and potassium citrate in an amount of 14.2 wt%.  This meets the humidity control composition of claim 4.
	In the examples the humidity control composition is placed into a Hytrel® pouch that appears to meet the claimed water absorption requirement.
	Thus these examples differ from claims 1 and 4 in that they do not specifically teach that the amount of the composition is .54-.74 grams per cm3.  Regarding this difference, adjusting the amount of the composition on the substrate corresponds directly to the intended use of the resulting humidity control article (for instance the size or shape of the article and where it is being used) and routine experimentation and optimization of the humidity control composition such that one having ordinary skill in the art would have found an amount within the claimed range to have been obvious.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  
	
	In this manner the combination of Egberg et al. and the design guide renders obvious claims 1 and 4.
	In the event that the Hytrel® elastomers do not meet the claimed water absorption amount (again noting that the actual claimed amount is unclear), the Examiner refers to column 3, lines 50 and on, which refer to the polymeric film pouch as having walls sufficiently permeable to permit migration of water in the form of water vapor but thick and impervious enough to prevent the escape of liquids.  See also col-umn 4, lines 15 and on, which refers to optimizing the water absorption of the material. Thus the skilled artisan would have found it within routine experimentation to optimize the water absorption amount of the film such that it meets these requirements.  In this manner a water absorption amount within the claimed range would have been obvious and within routine experimentation and optimization and Egberg et al. alone renders the claims obvious.
	For claims 2 and 3 note that sodium citrate and sodium lactate are taught as useful components in the humidity control composition.  See column 5, lines 6 and 7.  As such one having ordinary skill in the art would have been motivated to use such compounds and adjusting the amounts of such compounds to find the useful and optimal ranges would have been within routine skill for the ordinary artisan.  Note for instance that the solutions in Egberg et al. contain from 15 to 55 wt% water (column 4, line 42).   It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). 
	For claim 5, as noted supra, Example 3 contains a combination of these components and while the citrate is present in an amount as claimed (noting that the lactate is not required in this claim) the formate is present in an amount slightly higher than that claimed (42.9 wt% rather than 41%).  This difference, though, would have been obvious to the skilled artisan in two different manners.  First, note that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. This slight difference would not have been expected to have an unobvious difference on the humidity control provided by this composition.  On the other hand, note that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation).
	For claim 6 note that formats are required by Egberg et al. while the addition of both citrates and lactates are taught as beneficial in the humidity control composition.  See column 5, lines 6 and 7.  As such one having ordinary skill in the art would have been motivated to use such compounds and adjusting the amounts of such compounds to find the useful and optimal ranges would have been within routine skill for the ordinary artisan.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). 
	For claim 7 again see the bottom of column 3 through the top of column 4.
	For claims 8 and 9 note that placing the humidity control article in a bag to aid in the longevity of the usefulness of this article would have been obvious to the skilled artisan.  On the other hand, placing the humidity control article in a bag for shipping or marketing, or for safe handling, also would have been obvious to the skilled artisan such that these claims would have been obvious over the teachings of Egberg et al. to the skilled artisan.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 to 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,926,216 in view of Egberg et al. The claimed composition in ‘216 meets the requirements of the claimed humidity control composition in claims 1 and 4 to 9.  It differs from that claimed in that it does not teach a substrate having a water absorption.  This difference, though, would have been obvious over the teachings in Egberg et al. as this indicates that storing a humidity control composition in a pouch having desirable water absorption is known in the art, even ones that meet the specific claimed compositional requirements.  Since adjusting the amount of the composition in the pouch would have been obvious, these claims are rendered obvious.  

Claims 1, 4, 7 to 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 10 of U.S. Patent No. 11,241,668.  The claimed composition in ‘668 meets the requirements of the claimed humidity control composition in claims 1 and 4.  Note that this claim has the same coating amount and water absorption requirements as in instant claim 1.  

Claims 1, 3, 7 to 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 4 of U.S. Patent No. 11,007,477 in view of Egberg et al. The claimed composition in ‘477 meets the requirements of the claimed humidity control composition in claims 1 and 4 to 9.  It differs from that claimed in that it does not teach a substrate having a water absorption.  This difference, though, would have been obvious over the teachings in Egberg et al. as this indicates that storing a humidity control composition in a pouch having desirable water absorption is known in the art, even ones that meet the specific claimed compositional requirements.  Since adjusting the amount of the composition in the pouch would have been obvious, these claims are rendered obvious.  

The remaining references cited in the PTO-892 are cited as being of general interest.  Various references teach citrates, lactates or formats in humidity control layers but these references are not believed to be as “close to” the claims as Egberg et al. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
7/22/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765